



Exhibit 10.13
JOINDER AGREEMENT


July 1, 2016


Reference is made to the Third Amended and Restated Revolving Credit Agreement
dated as of August 15, 2014 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among PBF Holding
Company LLC, a Delaware limited liability company (“Holdings”), Delaware City
Refining Company LLC, a Delaware limited liability company (“Delaware City”),
Paulsboro Refining Company LLC (f/k/a Valero Refining Company - New Jersey, a
Delaware corporation), a Delaware limited liability company (“Paulsboro”),
Toledo Refining Company LLC, a Delaware limited liability company (“Toledo”),
Chalmette Refining, L.L.C., a Delaware limited liability company (“Chalmette”
and together with Holdings, Delaware City, Paulsboro and Toledo, “Borrowers” and
each individually, a “Borrower”), the Subsidiary Guarantors (such term and each
other capitalized term used but not defined herein having the meaning given it
in Article I of the Credit Agreement), the Lenders, UBS SECURITIES LLC, as a
Co-Documentation Agent (the “UBS Co-Documentation Agent”) and a Co-Syndication
Agent (the “UBS Co-Syndication Agent”), UBS SECURITIES LLC, BANK OF AMERICA,
N.A., WELLS FARGO BANK, N.A., CITIBANK, N.A., NATIXIS, DEUTSCHE BANK SECURITIES
INC., CREDIT AGRICOLE CORPORATE & INVESTMENT BANK and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers (in such capacities, the
“Joint Lead Arrangers”) and Joint Lead Bookmanagers, UBS AG, STAMFORD BRANCH,
as, Administrative Agent (in such capacity, the “Agent”), a Co-Collateral Agent
and as Swingline Lender (in such capacity, the “Swingline Lender”), BANK OF
AMERICA, N.A., as a Co-Collateral Agent and as a Co-Syndication Agent (the “BAML
Co-Syndication Agent”), CITIBANK, N.A., as a Co-Syndication Agent (the “Citibank
Co-Syndication Agent”, and together with the UBS Co-Syndication Agent and the
BAML Co-Syndication Agent, the “Co-Syndication Agents”), WELLS FARGO BANK, N.A.,
as a Co-Collateral Agent and a Co-Documentation Agent (the “WF Co-Documentation
Agent”), DEUTSCHE BANK SECURITIES INC., as a Co-Documentation Agent (the “DB
Co-Documentation Agent”), CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a
Co-Documentation Agent (the “CA Co-Documentation Agent”), and together with the
UBS Co-Documentation Agent, the WF Co-Documentation Agent and the DB
Co-Documentation Agent, the “Co-Documentation Agents”).


WITNESSETH:


WHEREAS, the Subsidiary Guarantors, Borrowers and Holdings have entered into the
Credit Agreement and the Security Agreements in order to induce the Lenders to
make the Loans and the Issuing Bank to issue Letters of Credit to or for the
benefit of Borrowers;


WHEREAS, pursuant to Section 5.10(b) of the Credit Agreement, each Subsidiary,
other than an Excluded Subsidiary or Immaterial Subsidiary, that was not in
existence on the date of the Credit Agreement is required become a Subsidiary
Guarantor under the Credit Agreement by executing a Joinder Agreement. The
undersigned Subsidiaries (the “New Subsidiaries”) are executing this joinder
agreement (“Joinder Agreement”) to the Credit Agreement in order to induce the
Lenders to make additional Revolving Loans and the Issuing Bank to issue Letters
of Credit and as consideration for the Loans previously made and Letters of
Credit previously issued.


NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New
Subsidiaries hereby agree as follows:







--------------------------------------------------------------------------------







1. Guarantee. In accordance with Section 5.10(b) of the Credit Agreement, each
New Subsidiary by its signature below becomes a Subsidiary Guarantor under the
Credit Agreement with the same force and effect as if originally named therein
as a Subsidiary Guarantor.


2. Representations and Warranties. Each New Subsidiary hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a
Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Subsidiary Guarantor thereunder
are true and correct in all material respects (except that any representation
and warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) on and as of the date hereof. Each
reference to a Subsidiary Guarantor in the Credit Agreement shall be deemed to
include each New Subsidiary. Each New Subsidiary hereby attaches supplements to
each of the schedules to the Credit Agreement applicable to it.


3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.


5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.


6. Notices. All notices, requests and demands to or upon the New Subsidiaries,
any Agent or any Lender shall be governed by the terms of Section 10.01 of the
Credit Agreement.


7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.




[Signature Pages Follow]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.




NEW SUBSIDIARIES


PBF Western Region LLC


By: _/s/ John E. Luke___________
Name: John E. Luke
Title: Treasurer


Torrance Logistics Company LLC


By: _/s/ John E. Luke___________
Name: John E. Luke
Title: Treasurer


Address for Notices:


PBF Holding Company LLC
1 Sylvan Way, 2nd Floor
Parsippany, NJ 07054-3887
Attention: Trecia Canty
Telecopier No.: 973-455-8941
Email: Trecia.Canty@pbfenergy.com


with a copy to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Andres C. Mena, Esq.
Telecopier No.: (212) 446-4900
Email: andres.mena@kirland.com


UBS AG, STAMFORD BRANCH, as Administrative Agent


By:_/s/ Darlene Arias__________
Name: Darlene Arias
Title: Director


By:_/s/ Kenneth Chin__________
Name: Kenneth Chin
Title: Director







